POELEY, J.
This is an appeal from a judgment dismissing a petition filed by appellant requesting that a certain quarter section of land, within the corporate limits of the city of Alexandria and owned by the petitioners, be excluded from the corporate limits of that city. The facts in the case are similar in-all material respects to Johnson et al. v. Castlewood, 168 N. W. 124.
The case was tried upon an agreed statement of facts. From this statement and certain diagrams attached to appellant’s brief it appears that no part of said land, to-wit, .the S. E. Y section 9, is used for city purposes, but that the entire tract is used for agricultural purposes only. It also appears that the said city maintains a system of water mains, electric lights, sewers, gas mains, sidewalks, and street improvements, but that none of such utilities are upon, adjacent to, or in the immediate vicinity of any part of the said tract of land, and it is not claimed that any of such public utilities are of any benefit whatever to said land or the owners thereof. It appears that the S. W. Y of said section 9, and which is a half mile farther from the said city than petitioners’ land, is valued for assessment purposes more than $1,700 higher than the S. E. Y of that section, yet the taxes on the S. E. Y are almost four times as much as the taxes on the S. W. Y-
“No reason of any kind appears why the granting of the petition should be objected to by the defendant, except that, so long as the premises involved remain within the corporate limits *429-of the town, said premises may be made a source of revenue to the town.”
But it is not claimed by defendant that it wishes to retain •said premises within the corporate limits of the town for the •purpose of collecting revenue, or that it is in need of such revenue. The only reason suggested foy defendant for objecting to the petitioners’ request, to-wit, that it is necessary to furnish room for the expansion of said city, is probably not intended to he taken seriously by the court, and is entitled to no consideration whatever.
The judgment appealed from is reversed, and remanded to the trial court, with directions to grant the relief prayed for in the petition. •
WHITING, J., taking no part herein.